                   UNITED STATES DISTRICT COURT
                FOR THE DISTRICT OF NEW HAMPSHIRE



Lisa Aldridge

   v.                                     Civil No. 18-cv-177-LM
                                          Opinion No. 2019 DNH 034
Nancy A. Berryhill, Acting
Commissioner of Social Security


                             O R D E R

    Lisa Aldridge seeks judicial review, pursuant to 42 U.S.C.

§ 405(g), of the decision of the Acting Commissioner of the

Social Security Administration, denying her application for

disability insurance benefits.    Aldridge moves to reverse the

Acting Commissioner’s decision, and the Acting Commissioner

moves to affirm.   For the reasons discussed below, the decision

of the Acting Commissioner is affirmed.


                        STANDARD OF REVIEW

    In reviewing the final decision of the Acting Commissioner

in a social security case, the court “is limited to determining

whether the [Administrative Law Judge] deployed the proper legal

standards and found facts upon the proper quantum of evidence.”

Nguyen v. Chater, 172 F.3d 31, 35 (1st Cir. 1999); accord Seavey

v. Barnhart, 276 F.3d 1, 9 (1st Cir. 2001).    The court defers to

the ALJ’s factual findings as long as they are supported by

substantial evidence.   42 U.S.C. § 405(g); see also Fischer v.
Colvin, 831 F.3d 31, 34 (1st Cir. 2016).    “Substantial evidence

is more than a scintilla.    It means such relevant evidence as a

reasonable mind might accept as adequate to support a

conclusion.”   Astralis Condo. Ass’n v. Sec’y Dep’t of Housing &

Urban Dev., 620 F.3d 62, 66 (1st Cir. 2010).

    In determining whether a claimant is disabled, the ALJ

follows a five-step sequential analysis.    20 C.F.R.

§ 404.1520(a)(4).   The claimant “has the burden of production

and proof at the first four steps of the process.”      Freeman v.

Barnhart, 274 F.3d 606, 608 (1st Cir. 2001).    The first three

steps are (1) determining whether the claimant is engaged in

substantial gainful activity; (2) determining whether she has a

severe impairment; and (3) determining whether the impairment

meets or equals a listed impairment.    20 C.F.R.

§ 404.1520(a)(4)(i)-(iii).

    At the fourth step of the sequential analysis, the ALJ

assesses the claimant’s residual functional capacity (“RFC”),

which is a determination of the most a person can do in a work

setting despite her limitations caused by impairments, id.

§ 404.1545(a)(1), and her past relevant work, id.

§ 404.1520(a)(4)(iv).   If the claimant can perform her past

relevant work, the ALJ will find that the claimant is not

disabled.   See id. § 404.1520(a)(4)(iv).   If the claimant cannot

perform her past relevant work, the ALJ proceeds to Step Five,

                                  2
in which the ALJ has the burden of showing that jobs exist in

the economy which the claimant can do in light of the RFC

assessment.   See id. § 404.1520(a)(4)(v).


                              BACKGROUND

    A detailed statement of the facts can be found in the

parties’ Joint Statement of Material Facts (doc. no. 10).       The

court provides a brief summary of the case here.

    On October 13, 2014, Aldridge filed an application for

disability insurance benefits.     She alleged a disability onset

date of November 1, 2012, which she subsequently amended to

December 1, 2013.     Aldridge alleged a disability due to

headaches, lupus, degenerative disc disease, pinched nerve, high

blood pressure, high cholesterol, and depression/anxiety.

    After Aldridge’s claim was denied, she requested a hearing

in front of an ALJ.     On September 19, 2016, the ALJ held a

hearing, during which Aldridge, who was represented by an

attorney, appeared and testified.

    On December 7, 2016, the ALJ issued an unfavorable

decision.   He found that Aldridge had the following severe

impairments: degenerative disc disease of the cervical spine and

depression.   The ALJ also found that Aldridge’s high blood

pressure and high cholesterol were not severe impairments and

that her lupus, headaches, and pinched nerve were not medically


                                   3
determined.   The ALJ found that Aldridge had the residual

functional capacity to perform light work, as defined in 20

C.F.R. § 404.1567(b), except that she was limited to simple,

uncomplicated tasks with no more than one to three step

instructions.

    In assessing Aldridge’s residual functional capacity, the

ALJ gave significant weight to the opinions of Dr. Peter Loeser,

a physician specializing in internal medicine who performed a

consultative exam on Aldridge on June 2, 2015; Dr. Cheryl

Bildner, a psychologist who performed a consultative exam on

Aldridge on June 8, 2015; and two state-agency consultants who

reviewed Aldridge’s medical records up to June 2015.    The ALJ

gave little weight to the opinion of Anita Lawrence, a

physician’s assistant who treated Aldridge.

    Christine Spaulding, an impartial vocational expert,

testified at the hearing by telephone.    In response to

hypotheticals posed by the ALJ, Spaulding testified that a

person with Aldridge’s RFC could perform jobs that exist in

significant numbers in the national economy, including fast food

worker, cashier, and cleaner.    The vocational expert also

testified that Aldridge could perform her past work as an

assembler.    Based on the vocational expert’s testimony, the ALJ

found at Step Four, and in the alternative at Step Five, that

Aldridge was not disabled.

                                  4
     On January 10, 2018, the Appeals Council denied Aldridge’s

request for review, making the ALJ’s decision the Acting

Commissioner’s final decision.   This action followed.


                            DISCUSSION

     Aldridge raises two claims of error on appeal.      She argues

that the ALJ erred in (1) weighing the medical opinion evidence

and (2) evaluating Aldridge’s testimony about her symptoms and

limitations.



I.   Weight of Opinions

     Aldridge contends that the ALJ erred in his evaluation of

several medical opinions in the record.   Specifically, she

argues that the ALJ erred by assigning little weight to

Lawrence’s opinion while assigning substantial weight to the

opinions of Dr. Loeser, Dr. Bildner, and the state-agency

consultants.   Aldridge contends that the ALJ incorrectly found

that Lawrence’s own records contradicted her opinion and that

Lawrence cited no objective medical evidence to support her

conclusions.   Aldridge also argues that the ALJ erroneously

found that evidence that was not reviewed by the two non-

examining state-agency consultants was immaterial.    Aldridge

thus contends that the ALJ should not have given the

consultants’ opinions substantial weight.


                                 5
    “An ALJ is required to consider opinions along with all

other relevant evidence in a claimant’s record.”   Ledoux v.

Acting Comm’r, Soc. Sec. Admin., No. 17-cv-707-JD, 2018 WL

2932732, at *4 (D.N.H. June 12, 2018).   “Medical opinions are

statements from acceptable medical sources that reflect

judgments about the nature and severity of [the claimant’s]

impairment(s), including [the claimant’s] symptoms, diagnosis

and prognosis, what [the claimant] can still do despite

impairment(s), and [the claimant’s] physical or mental

restrictions.”   § 404.1527(a)(1).

    The ALJ analyzes the opinions of state agency consultants,

treating sources, and examining sources under the same rubric.

See id.; § 404.1527(c).   The ALJ must consider “the examining

relationship, treatment relationship (including length of the

treatment relationship, frequency of examination, and nature and

extent of the treatment relationship), supportability of the

opinion by evidence in the record, consistency with the medical

opinions of other physicians,” along with the doctor’s expertise

in the area and any other relevant factors.   Johnson v.

Berryhill, No. 16-cv-375-PB, 2017 WL 4564727, at *5 (D.N.H. Oct.

12, 2017).




                                 6
    A.    Dr. Loeser

    Aldridge criticizes Dr. Loeser’s opinion because he “did not

assess Ms. Aldridge’s current functional limitations and instead

stated only his opinion that the limited range of motion in her

cervical spine was likely to improve with treatment.”      Doc. 7-1

at 9.    Viewed generously, Aldridge’s argument is that the ALJ

erred by giving Dr. Loeser’s opinion substantial weight despite

Dr. Loeser not offering an assessment of Aldridge’s functional

capacity.

    Although he did not offer an opinion about Aldridge’s

functional capacity, Dr. Loeser observed that Aldridge was able

to sit, stand, squat, and walk on her toes and heels, and he

stated that Aldridge was able to move around the examination

room “with ease.”      Admin. Rec. at 33.   He further opined that

Aldridge’s limited range of motion would improve with treatment.

In rendering his opinion, Dr. Loeser reviewed Aldridge’s medical

records, including the June 2013 MRI relied on by Lawrence in

rendering her opinion.     The ALJ also credited Dr. Loeser’s

expertise.   Substantial evidence thus supports the ALJ’s

decision to give Dr. Loeser’s opinion substantial weight.



    B.    Lawrence

    Aldridge argues that the ALJ erred by giving Lawrence’s

opinion about Aldridge’s functional capacity little weight.       She

                                   7
contends that the ALJ mischaracterized Lawrence’s treatment

records in finding that her opinions were not consistent with

her treatment notes and the record.

      The ALJ’s decision to give Lawrence’s opinion, which stated

that Aldridge could not perform activities beyond the sedentary

exertional level, little weight is supported by substantial

evidence.    First, because Lawrence is a physician’s assistant,

she is not an “acceptable medical source” as defined by 20

C.F.R. § 404.1502.1   And, although she treated Aldridge, Lawrence

is not a “treating source” whose opinion may be entitled to

controlling weight.    Taylor v. Astrue, 899 F. Supp. 2d 83, 88

(D. Mass. 2012) (noting that only “acceptable medical sources”

can be considered “treating sources”).    The ALJ was thus within

his discretion to give Lawrence’s opinion less weight than the

opinions of acceptable medical sources.    See SSR 06-03P, 2006 WL

2329939, at *5 (S.S.A. Aug. 9, 2006) (“The fact that a medical

opinion is from an ‘acceptable medical source’ is a factor that

may justify giving that opinion greater weight than an opinion

from a medical source who is not an ‘acceptable medical source’

. . . .”).




  1 Aldridge filed her application for benefits before March 27,
2017.   For claims filed after March 27, 2017, a physician’s
assistant may be an acceptable medical source for ailments within
his or her licensed scope of practice. See § 404.1502(a)(8).

                                 8
    Furthermore, Lawrence gave only limited examples of

objective medical evidence to support her suggested limitations,

which was a sufficient reason for the ALJ to give her opinion

limited weight.   See McGrath v. Astrue, No. 10-cv-455-JL, 2012

WL 976026, at *5 n.13 (D.N.H. Mar. 22, 2012) (“When an opinion

is given in a cursory fashion, the ALJ can properly give it less

weight.”).   Lawrence generally stated that Aldridge’s chronic

neck pain, bilateral arm weakness, and paresthesia resulted in

the selected limitations, citing only a June 2013 MRI that

showed “minimal degeneration” of Aldridge’s thoracic spine,

slight decrease of disc space height in the cervical spine and

“minimal foraminal encroachment” and “mild foraminal stenosis.”

Lawrence, however, did not explain why these conditions limited

Aldridge’s activity levels to the degree asserted in her

opinion.

    Aldridge takes issue with the ALJ’s characterizations of

Lawrence’s treatment notes.   For example, Aldridge argues that

the ALJ erroneously concluded that Lawrence’s treatment records

suggested that she had “normal musculoskeletal” status.    The

ALJ’s finding that Lawrence’s opinion was not consistent with

the record as a whole, however, was not premised merely on

whether Lawrence found that Aldridge had a “normal

musculoskeletal status,” or exclusively on any of the

mischaracterizations alleged by Aldridge.   Instead, the ALJ

                                 9
weighed Lawrence’s opinion based on the fact that she was not an

acceptable medical source and on the inconsistencies between her

opinion and those of the acceptable medical sources.   The ALJ

was entitled to resolve the conflicts in the evidence.     At best,

Aldridge asks the court to reweigh the evidence, but

“[r]esolving evidentiary conflicts is strictly the domain of the

[ALJ].”   See Quaglia v. Colvin, 52 F. Supp. 3d 323, 334

(D. Mass. 2014).



    C.    Dr. Bildner

    As with Dr. Loeser, Aldridge appears to contend that the ALJ

erred by giving Dr. Bildner’s opinion substantial weight.

Aldridge, however, fails to develop any argument about why the

ALJ erred in giving Dr. Bildner’s opinion substantial weight.

Aldridge merely repeats the ALJ’s reasons for his decision to

give Dr. Bildner’s opinion substantial weight without providing

any relevant argument to show error.   To the extent Aldridge

intended to challenge the weight the ALJ gave to Dr. Bildner’s

opinion, that argument is not sufficiently developed to be

addressed.   See United States v. Zannino, 895 F.2d 1, 17 (1st

Cir. 1990) (“It is not enough merely to mention a possible

argument in the most skeletal way, leaving the court to do

counsel’s work . . . .”).



                                10
    D.   Non-Examining State-Agency Consultants

    Aldridge contends that the opinions of the two non-examining

state-agency consultants, Drs. Stephanie Green and Jan Jacobson,

should not have been given substantial weight because the

consultants did not review the medical records after June 2015.

Aldridge asserts that Lawrence’s treatment records from April

and July 2015, as well as Lawrence’s December 2015 opinion,

contained facts regarding hip pain and other spinal pain that

the ALJ ignored in assessing whether the unreviewed medical

records were material.

    Substantial evidence supports the ALJ’s decision to give

Drs. Green’s and Jacobson’s opinions substantial weight.     Dr.

Jacobsen, a psychologist, offered an opinion that was consistent

with the opinion of Dr. Bildner, who performed a consultative

psychological examination.   Aldridge does not explain why

Lawrence’s treatment records after June 2015, which focus on

Aldridge’s physical ailments and do not provide significant

insight about Aldridge’s degree of pain, were necessary to

further inform Dr. Jacobson about Aldridge’s mental status.

Indeed, the treatment records about Aldridge’s mental status

after Dr. Jacobson’s review are consistent with her opinion, as

they indicated that Aldridge was “generally stable” and that she

successfully completed counseling in April 2016.



                                11
    Dr. Green likewise offered an opinion that was generally

consistent with the medical record, including the treatment

records which post-dated her review.       As the ALJ found, the

post-review treatment notes did not document any meaningful

changes in Aldridge’s condition.       Giandomenico v. U.S. Soc. Sec.

Admin., Acting Comm’r, No. 16-CV-506-PB, 2017 WL 5484657, at *4

(D.N.H. Nov. 15, 2017) (An “ALJ may rely on a consultant’s

outdated opinion if he determines that the evidence postdating

the opinion did not materially change the record on which it was

based.”).   Although Aldridge reported a new symptom, hip pain,

after Dr. Green’s review, it was still recommended by Lawrence

that Aldridge “increase movement and go out for walks with [her]

dog at least twice a day.”    Admin. Rec. at 34.     Lawrence did not

include hip pain as a reason for the suggested limitations in

her medical opinion.     Furthermore, the only medical evidence

cited by Lawrence in her medical opinion, a June 2013 MRI, was

reviewed by Dr. Green.    Substantial evidence supports the ALJ’s

decision to give Dr. Green’s opinion substantial weight.

    For these reasons, the ALJ did not err in evaluating the

medical opinion evidence in the record.



II. Aldridge’s Subjective Complaints and Symptoms

    Aldridge contends that the ALJ improperly evaluated her

subjective complaints and symptoms.       Specifically, Aldridge

                                  12
contends that her treatment records show that she suffered pain

symptoms to a greater degree than found by the ALJ.     She argues

that Lawrence’s treatment notes are consistent with her alleged

pain symptoms and that the ALJ erred in evaluating her

subjective complaints and symptoms.

    “[U]nder SSR 16–3p, which supersedes SSR 96–7p, an ALJ

determining whether an applicant has a residual functional

capacity that precludes a finding of disability must ‘evaluate

the intensity and persistence of an individual’s symptoms such

as pain and determine the extent to which an individual’s

symptoms limit his or her ability to perform work-related

activities.’”   Coskery v. Berryhill, 892 F.3d 1, 4 (1st Cir.

2018) (quoting SSR 16-3p, 82 Fed. Reg. 49462, 49464 (Oct. 25,

2017)). “Moreover, SSR 16–3p provides that, in conducting that

inquiry, the ALJ must ‘examine the entire case record, including

the objective medical evidence; an individual’s statements about

the intensity, persistence, and limiting effects of symptoms;

statements and other information provided by medical sources and

other persons; and any other relevant evidence in the

individual’s case record.’”   Id. (quoting SSR 16-3p, 82 Fed.

Reg. at 49464).

    In evaluating Aldridge’s subjective complaints, the ALJ

discussed Aldridge’s testimony that she suffered from neck pain,

pain when lifting, walking, numbness in her hands, and

                                13
depression.   The ALJ also noted Aldridge’s testimony that she

could sit for 20 minutes; stand for 20 minutes; walk for 15

minutes; and lift only one pound.    The ALJ nevertheless

concluded that Aldridge’s statements about the intensity,

persistence, and limiting effects of Aldridge’s symptoms were

not supported by the record.

    Aldridge argues that the ALJ contravened SSR 16-3p’s

instruction that an ALJ “not disregard an individual's

statements about the intensity, persistence, and limiting

effects of symptoms solely because the objective medical

evidence does not substantiate the degree of impairment-related

symptoms alleged by the individual.”      SSR 16-3p, 82 Fed. Reg. at

49465.   The ALJ, however, examined the record as a whole, and he

cited the treatment records from Lawrence, the medical opinions,

and Aldridge’s own reports of her daily activities in making his

findings.

    For example, Dr. Loeser reported that, in the June 2015

examination, Aldridge “moved with ease around the examination

room without any apparent deficits or impairments.”      Admin. Rec.

at 33.   And Dr. Bildner observed in June 2015 that, while

Aldridge was depressed, “her thought processes appeared intact,”

she was alert, her attention and concentration “appeared fair,”

and she left her house three to four times a week to grocery

shop or go for a walk.   Id. at 410-11.     In addition, Dr. Bildner

                                14
noted, Aldridge reported caring for a “high energy” five-month-

old puppy.    A March 2015 function report indicated that Aldridge

was able to drive if she “had to,” that she watched television

for four hours at a time, and that she could “visit with

friends.”    Admin. Rec. at 31.   Although the medical records

noted Aldridge’s pain, they also found that she maintained a

“normal” gait and activity levels inconsistent with the degree

of Aldridge’s self-reported limitations.     Given the entirety of

the record, sufficient evidence supports the ALJ’s discounting

of Aldridge’s statements regarding the intensity, persistence,

and limiting effects of her symptoms.

    Aldridge argues that her “normal gait” was an insufficient

reason to conclude that her pain symptoms were not as limiting

as alleged.   Aldridge’s “normal gait,” however, is evidence that

supports the ALJ’s finding that Aldridge’s pain symptoms were

not as serious as alleged.    See Balaguer v. Astrue, 880 F. Supp.

2d 258, 269 (D. Mass. 2012) (concluding that ALJ’s discounting

of applicant’s testimony was supported by substantial evidence

in part because “the medical evidence revealed that Balaguer had

no significant abnormalities in gait . . . .”).     Furthermore, as

noted above, other evidence supported the ALJ’s finding.

    Aldridge asserts that the ALJ merely repeated the state-

agency consultant’s findings about Aldridge’s lifting

limitations without citing supporting evidence.    In his opinion,

                                  15
the ALJ reviewed the medical evidence and the opinions of each

medical source.    He concluded that Aldridge’s allegation that

she could lift only one pound was not consistent with the

medical opinions and examinations, none of which noted a

limitation to that degree.    Lawrence’s opinion that Aldridge

could lift five pounds occasionally had limited explanation,

and, as discussed above, substantial evidence supports the ALJ’s

decision to give that opinion little weight.    Aldridge points to

no evidence consistent with her testimony that she could lift

only one pound.

    Next, Aldridge contends that the ALJ’s findings that she

would be able to carry out simple one-to-three step instructions

in an employment setting were contradicted by Lawrence’s opinion

and Aldridge’s own testimony that her pain interfered with her

concentration.    The ALJ, however, relied on the opinion of Dr.

Bildner in this regard.    Dr. Bildner examined Aldridge, noted

her deficiencies and abilities, and concluded that she would be

able to follow simple instructions and perform unskilled work.

The state-agency consultant concurred with Dr. Bildner’s opinion

about Aldridge’s mental capability.    Although disparities

existed between Aldridge’s testimony, Lawrence’s opinion, and

Dr. Bildner’s opinion, the ALJ was within his discretion to

resolve the conflicts against Aldridge.    See Qualgia, 52 F.

Supp. 3d at 337.

                                 16
                            CONCLUSION

      For the foregoing reasons, Aldridge’s motion to reverse

(doc. no. 7) is denied, and the Acting Commissioner's motion to

affirm (doc. no. 9) is granted.    The clerk of the court shall

enter judgment in accordance with this order and close the case.

      SO ORDERED.




                               __________________________
                               Landya McCafferty
                               United States District Judge


March 5, 2019

cc:   Counsel of Record




                                  17
